Title: John Adams to Abigail Adams, 13 January 1777
From: Adams, John
To: Adams, Abigail


     
      Hartford Jan. 13. 1777
     
     The Riding has been so hard and rough, and the Weather so cold that We have not been able to push farther than this Place. My little Colt has performed very well hitherto, and I think will carry me through the Journey, very pleasantly.
     Our Spirits have been cheered, by two or three Pieces of good News, which Commissary Trumble who is now with me, tells us, he saw Yesterday in a Letter from General Washington, who has gained another considerable Advantage of the Enemy at Stonny Brook in the Jersies, as General Putnam has gained another at Burlington, and the Jersy Militia a third. The Particulars, you will have before this reaches you in the public Prints.
     The Communication of Intelligence begins to be more open, and We have no Apprehensions of Danger in the Rout We shall take.
     How Howe has Reason to repent of his Rashness, and will have more.
     My Love to my dear little ones. They are all very good Children and I have no doubt will continue so. I will drop a Line as often as I can. Adieu.
    